WARREN, J.
Both defendants petition for reconsideration of our decision. 65 Or App 409, 671 P2d 1190 (1983). We deny defendant Sierra Glass Co.’s petition and allow defendant Burkhardt’s.
We reversed the trial court as to both defendants because of the trial court’s erroneous ruling concerning the damage aspects of the case. Because the jury concluded that defendant Burkhardt was not negligent, a new trial is not proper as to him. We modify our former opinion accordingly.
Former opinion modified; affirmed as to defendant Burkhardt; reversed and remanded as to defendant Sierra Glass.